--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED
UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE ACT. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.

LOAN AND CANCELLATION OF CONVERTIBLE NOTE AGREEMENT

THIS AGREEMENT dated as of the 3rd day of March, 2010

BETWEEN:

DORAL ENERGY CORP., a Nevada corporation with a
corporate office at West Wall, Suite 500, Midland, TX 79701

(hereinafter called the "Company")

OF THE FIRST PART

AND:

EDWARD AJOOTIAN, an individual having an address at
85 Robert Street Suite 32, Boston MA 02131

(hereinafter called the "Lender")

OF THE SECOND PART

WHEREAS:

A. Pursuant to a subscription agreement between the Company and the Lender
accepted by the Company on or about December 14, 2009, the Company issued to the
Lender a convertible note in the principal amount of $200,000 (the “Convertible
Note”);

B. The Lender has agreed to lend to the Company an additional $50,000 and to
cancel the Convertible Note on the terms and conditions set forth in this
Agreement,

NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:

1. INTERPRETATION

1.1. Definitions. Where used herein or in any amendment hereto each of the
following words and phrases shall have the meanings set forth as follows:

  (a)

“Convertible Note Indebtedness” means the principal amount of the Convertible
Note, being $200,000;

        (b)

"Event of Default" means any event set forth in Section 7.1;

        (c)

“Exchange Act” means the Securities Exchange Act of 1934, as amended;


--------------------------------------------------------------------------------

2

  (d)

“Loan Amount” means the sum of $50,000;

        (e)

“Promissory Notes” means the promissory notes issued by the Company to the
Lender pursuant to Sections 2.4 and 3.4;

        (f)

“Maturity” means May 1, 2010;

        (g)

“Securities Act” means the Securities Act of 1933, as amended;

        (h)

“Warrant” means a share purchase warrant entitling the holder thereof to
purchase one (1) Warrant Share at the Warrant Exercise Price for the Warrant
Term. The form of certificate for the Warrants and the terms and conditions
applicable to the Warrant shall be substantially similar to that attached as
Schedule B hereto;

        (i)

“Warrant Exercise Price” means the exercise price of the Warrants, being $0.05
per share;

        (j)

“Warrant Shares” means the shares of the Company’s common stock issuable upon
exercise of the Warrants; and

        (k)

“Warrant Term” means the period during which a Warrant may be exercised by the
registered holder thereof, beginning on the date the Warrant is issued and
ending at 5:00pm Pacific Time on the day that is three (3) years after the date
the Warrant is issued, subject to the Company's right to accelerate the Warrant
Term as set out in the terms and conditions of the Warrant.

1.2. Number and Gender. Wherever the singular or the masculine are used herein
the same shall be deemed to include the plural or the feminine or the body
politic or corporate where the context or the parties so require.

1.3. Headings. The headings to the articles, paragraphs, subparagraphs or
clauses of this Agreement are inserted for convenience only and shall not affect
the construction hereof.

1.4. References. Unless otherwise stated a reference herein to a numbered or
lettered article, paragraph, subparagraph or clause refers to the article,
paragraph, subparagraph or clause bearing that number or letter in this
Agreement. A reference to this Agreement or herein means this Loan and Amendment
to Convertible Note Agreement, including the Schedules hereto, together with any
amendments thereof.

1.5. Currency. All dollar amounts expressed herein refer to lawful currency of
The United States of America.

2. LOAN

2.1. Loan and Repayment. The Lender agrees to lend to the Company the Loan
Amount. The Lender agrees to repay the Loan Amount on or before the Maturity
Date.

2.2. Interest. The Company shall pay interest on the Loan Amount at the rate of
15% per annum, calculated annually, not in advance, from the date the Loan
Amount is advanced to the Company and payable on the Maturity Date. After the
Maturity Date, the Company shall pay interest on the Loan Amount and any accrued
and unpaid interest at the aforesaid rate.

2.3. Advances. The Loan Amount shall be advanced by the Lender to the Company on
execution of this Agreement, in the form of certified check, bank draft or wire
transfer.

2.4. Promissory Note – Loan Amount. Upon receipt of the Loan Amount, the Company
shall issue to the Lender a promissory note in the principal amount of the Loan
Amount and in the form set out in Schedule A hereto.

--------------------------------------------------------------------------------

3

2.5. Pre-Payment – Loan Amount. The Company shall not have the right to pre-pay
all or any portion of the Loan Amount prior to the Maturity Date.

3. CONVERTIBLE NOTE INDEBTEDNESS

3.1. Repayment of Convertible Note Indebtedness. The Company agrees to repay the
Convertible Note Indebtedness on or before the Maturity Date.

3.2. Interest on Convertible Note Indebtedness. The Company shall pay interest
on the Convertible Note Indebtedness at the rate of 15% per annum, calculated
annually, not in advance, from December 14, 2009 and payable on the Maturity
Date. After the Maturity Date, the Company shall pay interest on the Convertible
Note Indebtedness and any accrued and unpaid interest at the aforesaid rate.

3.3. Surrender and Cancellation of Convertible Note. The Lender shall surrender
the Convertible Note to the Company for cancellation and hereby agrees to
remise, release and forever discharge the Company and its officers, directors,
servants and agents (collectively, the “Company Releasees”) from any and all
actions, causes of action, suits, debts, dues, sums of money, claims, demands
and obligations whatsoever, in law or in equity, and whether known or unknown,
suspected or unsuspected, which the Lender has or may in the future have against
the Company Releasees or any of them in connection with or arising from the
Convertible Note. This release is not intended to release the Company from its
obligation to pay the Convertible Note Indebtedness and interest payable thereon
pursuant to this Agreement.

3.4. Promissory Note – Convertible Note Indebtedness. Upon receipt of the
Convertible Note for cancellation, the Company shall issue to the Lender a
promissory note in the principal amount of the Convertible Note Indebtedness and
in the form set out in Schedule A hereto.

3.5. Pre-Payment – Convertible Note Indebtedness. The Company shall not have the
right to pre-pay all or any portion of the Convertible Note Indebtedness prior
to the Maturity Date.

4. SHARE PURCHASE WARRANTS

4.1. Share Purchase Warrants. Upon receipt of the Loan Amount, the Company shall
issue to the Lender Warrants to purchase up to 2,000,000 Warrant Shares at the
Warrant Exercise Price for the Warrant Term.

4.2. Restricted Securities. The Lender acknowledges that the Warrants, and the
Warrant Shares will be “restricted securities” within the meaning of the
Securities Act and will be issued to the Lender in accordance with an exemption
from the registration requirements of the Securities Act provided by Rule 506 of
Regulation D of the Securities Act based on the representations and warranties
of the Lender in this Agreement.

4.3. Restrictions on Transfer. The Lender agrees to resell or transfer the
Warrants, and the Warrant Shares, pursuant only to an effective registration
under the Securities Act or to an available exemption from the registration
requirements of the Securities Act and that the Company may refuse to register
any resale or transfer not made pursuant to an effective registration under the
Securities Act or to an available exemption from the registration requirements
of the Securities Act.

4.4. Legend. The Lender acknowledges and agrees that all certificates
representing the Warrants and Warrant Shares will be endorsed with a restrictive
legend substantially similar to the following in accordance with Regulation D of
the Securities Act or such similar or other legends as deemed advisable by the
lawyers for the Company to ensure compliance with the Securities Act and any
other applicable laws or regulations:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE

 


--------------------------------------------------------------------------------

4

REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT.”

5. EXTENSIONS & WAIVER

5.1. Extensions. The Lender may grant extensions as the Lender may see fit
without prejudice to the liability of the Company or to the Lender's rights
under this Agreement or under the Promissory Notes.

5.2. Waiver. The Lender may waive any breach by the Company of this Agreement or
of any default by the Company in the observance or performance of any covenant
or condition required to be observed or performed by the Company hereunder or
under the Promissory Notes. No failure or delay on the part of the Lender to
exercise any right, power or remedy given herein or by statute or at law or in
equity or otherwise shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude any other exercise thereof or the
exercise of any other right, power or remedy, nor shall any waiver by the Lender
be deemed to be a waiver of any subsequent similar or other event.

6. REPRESENTATIONS AND WARRANTIES

6.1. Representations, Warranties and Covenants of the Lender. The Lender
represents, warrants and covenants to and with the Company as follows, and
acknowledges that the Company is relying upon such representations, warranties
and covenants in entering into this Agreement:

  (a)

The Lender has read the definition of an “accredited investor” provided in Rule
501 of Regulation D of the Securities Act and the Lender qualifies as an
"accredited investor" as so defined.

        (b)

The Lender acknowledges that an investment in the Company is highly speculative,
and involves a high degree of risk as the Company is in the early stages of
developing its business, and may require substantial funds in addition to the
proceeds of this private placement, and that only persons who can afford the
loss of their entire investment should consider investing in the Company. The
Lender is an investor in securities of businesses in the development stage and
acknowledges that the Lender is able to fend for himself/herself/itself, can
bear the economic risk of the Lender's investment, and has such knowledge and
experience in financial or business matters such that the Lender is capable of
evaluating the merits and risks of an investment in the Company’s securities as
contemplated in this Agreement.

        (c)

If the Lender is not an individual, was not organized for the purpose of
acquiring the Company’s securities.

        (d)

The Lender has had full opportunity to review the Company’s periodic filings
with the SEC pursuant to the Exchange Act, including, but not limited to, the
Company’s annual reports, quarterly reports, current reports and additional
information regarding the business and financial condition of the Company. The
Lender has had full opportunity to ask questions and receive answers from the
Company regarding this information, and to review and discuss this information
with the Lender's legal and financial advisors. The Lender believes he/she/it
has received all the information he/she/it considers necessary or appropriate
for deciding whether to invest in the Company and that the Lender has had full
opportunity to discuss this information with the Lender’s legal and financial
advisors prior to executing this Agreement.

        (e)

The Lender acknowledges that the offering of the Company’s securities contained
in this Agreement has not been reviewed by the SEC and that the Warrants are
being, and that the Warrant Shares will be, issued by the Company pursuant to an
exemption from registration under the Securities Act.


--------------------------------------------------------------------------------

5

  (f)

The Lender understands that the Warrants and the Warrant Shares will be
characterized as "restricted securities" under the Securities Act as they are
being acquired from the Company in a transaction not involving a public offering
and that, under the Securities Act and the regulations promulgated thereunder,
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Lender represents that the Lender is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

        (g)

The Warrants and the Warrant Shares will be acquired by the Lender for
investment for the Lender's own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Lender
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Lender does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Warrants or Warrant Shares.

        (h)

The Lender is not aware of any advertisement or general solicitation regarding
the offer or sale of the Company’s securities.

        (i)

This Agreement has been duly authorized, validly executed and delivered by the
Lender.

        (j)

The Lender has satisfied himself/herself/itself as to the full observance of the
laws of the Lender's jurisdiction in connection with any invitation to subscribe
for the Company’s or any use of this Agreement, including (i) the legal
requirements within the Lender's jurisdiction for the purchase of the Warrants
and the Warrant Shares; (ii) any foreign exchange restrictions applicable to
such purchase; (iii) any governmental or other consents that may need to be
obtained; (iv) the income tax and other tax consequences, if any, that may be
relevant to an investment in the Warrants and the Warrant Shares; and (v) any
restrictions on transfer applicable to any disposition of the Warrants and the
Warrant Shares imposed by the jurisdiction in which the Lender is resident.

6.2. Representations. The Company represents and warrants to the Lender, and
acknowledges that the Lender is relying upon such representations and warranties
in entering into this Agreement, as follows:

  (a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.

        (b)

The Warrant Shares, when issued in accordance with the terms and conditions of
the Warrants, will be duly and validly issued, fully paid and non-assessable
shares of Common Stock in the capital of the Company.

        (c)

The Company has the capacity to enter into this Agreement, and the execution of
this Agreement and the completion of the transactions contemplated hereby shall
not be in violation any agreement to which the Company is a part.

7. EVENTS OF DEFAULT AND REMEDIES

7.1. Events of Default. Any one or more of the following events, whether or not
any such event shall be voluntary or involuntary or be effected by operation of
law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, shall constitute an Event of Default:

  (a)

if the Company defaults in the payment of any monies due hereunder as and when
the same is due;


--------------------------------------------------------------------------------

6

  (b)

if the Company defaults in the observance or performance of any other provision
hereof;

        (c)

if the Company commits an act of bankruptcy or makes a general assignment for
the benefit of its creditors or otherwise acknowledges its insolvency; or

        (d)

if the Company makes default in the due payment, performance or observance, in
whole or in part, of any debt, liability or obligation of the Company to the
Lender, whether secured hereby or otherwise.

7.2. Remedies Upon Default. Upon the occurrence of any Event of Default and at
any time thereafter, provided that the Company has not by then remedied such
Event of Default, the Lender may, in its discretion, by notice to the Company,
declare this Agreement to be in default. At any time thereafter, while the
Company shall not have remedied such Event of Default, the Lender, in its
discretion, may:

  (a)

declare the Loan Amount, the Convertible Note Indebtedness and other monies
owing by the Company to the Lender to be immediately due and payable;

        (b)

demand payment from the Company and exercise all remedies available to the
Lender.

8. MISCELLANEOUS

8.1. Notices. Any notice required or permitted to be given under this Agreement
or the Promissory Note shall be in writing and may be given by delivering same
or mailing same by registered mail or sending same by telegram, telex,
telecopier or other similar form of communication to the addresses first set out
above. Any notice so given shall:

  (a)

if delivered, be deemed to have been given at the time of delivery;

        (b)

if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labor dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and

        (c)

if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.

Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.

8.2. Amendments. Neither this Agreement nor any provision hereof may be amended,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of the amendment, waiver, discharge
or termination is sought.

8.3. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, pertaining to the subject matter hereof.

8.4. Action on Business Day. If the date upon which any act or payment hereunder
is required to be done or made falls on a day which is not a business day, then
such act or payment shall be performed or made on the first business day next
following.

8.5. No Merger of Judgment. The taking of a judgment on any covenant contained
herein or on any covenant set forth in any other security for payment of any
indebtedness hereunder or performance of the obligations hereby secured shall
not operate as a merger of any such covenant or affect the Lender's right to
interest at the rate and times provided in this Agreement on any money owing to
the Lender under any

--------------------------------------------------------------------------------

7

covenant herein or therein set forth and such judgment shall provide that
interest thereon shall be calculated at the same rate and in the same manner as
herein provided until such judgment is fully paid and satisfied.

8.6. Severability. If any one or more of the provisions of this Agreement should
be invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality or enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

8.7. Successors and Assigns. This Agreement shall enure to the benefit of and be
binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.

8.8. Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of Nevada and the parties hereto agree to
submit to the jurisdiction of the courts of Nevada with respect to any legal
proceedings arising herefrom.

8.9. Independent Legal Advice. This Agreement has been prepared by O’Neill Law
Group PLLC acting solely on behalf of the Company and the Lender acknowledges
that it has been advised to obtain independent legal advice.

8.10. Time. Time is of the essence of this Agreement.

8.11. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and do not define, limit, enlarge or alter the meanings of
any paragraph or clause herein.

8.12. Counterparts. This agreement may be executed in one or more counter-parts,
each of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

THE COMPANY:       DORAL ENERGY CORP.   by its authorized signatory:          
/s/ E. Willard Gray, II   Name: E. Willard Gray, II   Title: CEO           THE
LENDER:           /s/ Edward Ajootian   EDWARD AJOOTIAN  


--------------------------------------------------------------------------------

SCHEDULE A

FORM OF PROMISSORY NOTE

--------------------------------------------------------------------------------

SCHEDULE A

FORM OF PROMISSORY NOTE

U.S. $

DORAL ENERGY CORP.
(Incorporated under the laws of the State of Nevada)

15% PROMISSORY NOTE
DUE MAY 1, 2010

     FOR VALUE RECEIVED, DORAL ENERGY CORP. (herein referred to as the
“Company”) promises to pay to

EDWARD AJOOTIAN (the “Lender”), the principal sum of

on or prior to May 1, 2010 (the “Maturity Date”), and to pay interest on the
principal sum outstanding, at the rate of 15% per annum, calculated annually,
not in advance, from [INSERT DATE LOAN AMOUNT ADVANCED OR DECEMBER 14, 2009] and
payable on the Maturity Date.

The Company waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Company agrees this Promissory Note may be negotiated, assigned, discounted,
or pledged by the Lender and in every case payment will be made to the holder of
this Promissory Note instead of the Lender upon notice being given by the holder
to the undersigned, and no holder of this Promissory Note will be affected by
the state of accounts between the undersigned and the Lender or by any equities
existing between the undersigned and the Lender and will be deemed to be a
holder in due course and for the value of the Promissory Note held by him.

     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized.

  DORAL ENERGY CORP.       [DO NOT SIGN. SAMPLE ONLY.]   By:     E. Willard
Gray, II, CEO


--------------------------------------------------------------------------------

SCHEDULE B

FORM OF WARRANT CERTIFICATE

--------------------------------------------------------------------------------

SCHEDULE B

FORM OF WARRANT CERTIFICATE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT. THIS WARRANT MAY ONLY BE EXERCISED
BY A PERSON WHO QUALIFIES AS AN “ACCREDITED INVESTOR” PURSUANT TO RULE 501 OF
REGULATION D OF THE SECURITIES ACT.

DORAL ENERGY CORP.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER «Warrant_Cert_No»

«IssueDate»

1. Issuance

THIS IS TO CERTIFY THAT, for value received, «NAME_OF_SUBSCRIBER_» of
«Address_of_Subscriber» (the “Holder”), shall have the right to purchase from
DORAL ENERGY CORP., a Nevada corporation (the “Corporation”), «Number_Units»
(«No_of_Warrants») fully paid and non-assessable shares of the Corporation’s
common stock (the “Common Stock”), subject to further adjustment as set forth in
Section 6 hereof, at any time until 5:00 P.M., Pacific time, on the «ExpireDay»
day of «ExpireMonth», «ExpireYear» (the “Expiration Date”) at an exercise price
of $0.05 per share (the "Exercise Price").

2. Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per Share payable hereunder, payable in cash
or by certified or official bank check. Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Shares purchased, the Holder shall be
entitled to receive a certificate or certificates for the Shares so purchased.
No fractional shares shall be issued in connection with any exercise of this
Warrant. In lieu of the issuance of any fractional share, the Corporation shall
round up or down the fractional amount to the nearest whole number.

3. Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of Shares as shall be required for issuance upon exercise of this Warrant (the
“Warrant Shares”).

4. Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory

--------------------------------------------------------------------------------


DORAL ENERGY CORP. 2   Common Stock Purchase     Warrant Certificate
«Warrant_Cert_No»    

indemnification, and (in the case of mutilation) upon surrender and cancellation
of this Warrant, the Corporation will execute and deliver a new Warrant of like
tenor and date and any such lost, stolen, destroyed or mutilated Warrant shall
thereupon become void.

5. Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6. Adjustments to Exercise Price for Stock Dividends, Stock Splits, Mergers,
Recapitalizations, Etc.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (a)

If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (b)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (c)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (d)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 3   Common Stock Purchase     Warrant Certificate
«Warrant_Cert_No»    


7. Adjustment to Exercise Price for Additional Share Issuances

If at any time and from time to time after the date this Warrant is issued, the
Company issues or sells Additional Shares (as defined below) in any transaction
other than a transaction described in Section 6 for an Effective Price (as
defined below) less than the Exercise Price (subject to adjustment for any
events after the date this Warrant is issued), then the existing Exercise Price
shall be reduced, as of the day after such Additional Shares were issued or
sold, to a price equal to the Effective Price.

  (a)

Additional Shares. “Additional Shares” means any shares of Common Stock issued
or sold by the Company, or deemed to be issued or sold pursuant to this Section
7, after the date this Warrant is issued, whether or not subsequently reacquired
or retired by the Company, other than shares of Common Stock (i) issued upon
exercise of this Warrant, (ii) issued pursuant to any rights, options, warrants
or other securities outstanding as of the date this Warrant is issued, and (iii)
issued pursuant to any employee or consultant incentive plan or pursuant to any
rights, options, warrants or other securities issued pursuant to any employee or
consultant incentive plan.

        (b)

Effective Price. For purposes of making any adjustment required under this
Section 7, the “Effective Price” for a particular transaction means the number
determined by the following formula:


  The total consideration received or deemed under this Section 7   to have been
received by the Company for the Additional Shares in the particular transaction
  The total number of Additional Shares issued or sold, or deemed to be issued
or sold pursuant to   this Section 7, in the particular transaction


  (c)

Determination of Consideration. For the purpose of making any adjustment
required under this Section 7:

          (i)

To the extent it consists of cash, the consideration received by the Company for
any issue or sale of Additional Shares shall be deemed to be the amount of cash
received by the Company for such issue or sale before deducting any discounts,
commissions or other expenses allowed, paid or incurred by the Company for any
underwriting or otherwise in connection therewith;

          (ii)

To the extent it consists of property other than cash, the consideration
received by the Company for any issue or sale of Additional Shares shall be
deemed to be the fair value of that property as determined in good faith by the
Company’s board of directors;

          (iii)

If Additional Shares are sold together with other stock or securities of the
Company, or rights, options or other securities for the purchase of, or
convertible into, Additional Shares or other stock or securities of the Company
(collectively, the “Other Securities”) for consideration which covers both the
Additional Shares and the Other Securities, the consideration received by the
Company for the issue or sale of the Additional Shares shall be deemed to be the
total amount of consideration received by the Company for the Additional Shares
and such Other Securities, without any of such consideration allocation made to
the Other Securities.


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 4   Common Stock Purchase     Warrant Certificate
«Warrant_Cert_No»    


  (d)

Convertible Securities. For purposes of making any adjustment required under
this Section 7, if rights, options or other securities for the purchase of, or
convertible into, Additional Shares (collectively, the “Convertible
Securities”), other than Convertible Securities issued pursuant to any employee
or consultant incentive plan, are issued or sold by the Company after the date
this Warrant is issued:

          (i)

the Company shall be deemed to have issued the maximum number of Additional
Shares issuable upon the exercise or conversion of such Convertible Securities
(the “Underlying Shares”); and

          (ii)

the Company shall be deemed to have received as consideration for the issuance
of such Underlying Shares an amount equal to the sum of the total amount of
consideration, if any, received by the Company for the issuance of such
Convertible Securities plus the total exercise price or conversion price payable
for the total amount of such Underlying Shares without regard to any cashless
exercise, anti-dilution or other similar clauses.

Notwithstanding any other provision to the contrary, in the case of a dispute as
to the calculation of the Exercise Price as a result of any adjustment made in
accordance with Section 6 or Section 7, the Company’s calculation shall be
deemed conclusive absent manifest error.

8. Transfer to Comply with the Securities Act and Other Applicable Securities
Legislation

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares. Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the stock purchasable hereunder constitute “restricted securities” under federal
securities laws and acknowledges that Rule 144 of the Securities and Exchange
Commission is not now, and may not in the future be, available for resale of
this Warrant and/or the stock purchasable hereunder. By acceptance of this
certificate, the Holder acknowledges and agrees that:

  (a)

The Holder is acquiring the Shares for its own account for investment, with no
present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (b)

The Holder does not intend any sale of the Shares either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

        (c)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of the Shares;

        (d)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of the Shares;

        (e)

The Shares were offered to the Holder in direct communication between the Holder
and the Corporation and not through any advertisement of any kind;


--------------------------------------------------------------------------------


DORAL ENERGY CORP. 5   Common Stock Purchase     Warrant Certificate
«Warrant_Cert_No»    


  (f)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.

9. Warrant Acceleration

At any time and from time to time after the date this Warrant is issued, the
Company shall have the right to accelerate the expiration date of the Warrants
(the “Acceleration Right”) if:

  (a)

A registration statement has been filed by the Company for the sale or resale of
the Warrant Shares pursuant to the Securities Act and such registration
statement has been declared effective;

        (b)

The closing price for the Company’s common stock on the principal exchange or
market on which the Company’s Common Stock trades is equal to or greater than
$1.00 per share (subject to adjustment for forward or reverse stock splits,
recapitalizations, stock dividends or other changes to the Company’s corporate
or capital structure) for each of the 10 consecutive Trading Days prior to the
date that the Company exercises the Acceleration Right (the “10 Day Period”);
and

        (c)

The total trading volume for the Company’s Common Stock on the principal
exchange or market on which the Common Stock trades over the 10 Day Period is
equal to or greater than 1,000,000 shares.

“Trading Day” means any day on which the principal exchange or market on which
the Company;s Common Stock trades is open.

To exercise the Acceleration Right, the Company shall send written notice (an
“Acceleration Notice”) of its intention to so exercise the Acceleration Right to
the Holder within 5 business days after the end of the particular 10 Day Period.
If the Company exercises the Acceleration Right, the Warrants shall expire at
5:00 PM Pacific time on the day that is 15 calendar days after the date that the
Company first sends the Acceleration Notice to the Holder.

--------------------------------------------------------------------------------


DORAL ENERGY CORP. 6   Common Stock Purchase     Warrant Certificate
«Warrant_Cert_No»    


10. Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

11. Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: DORAL ENERGY CORP.   Attention: Willard Everett Gray, II   415 West
Wall, Suite 500   Midland, TX 79701       Tel: (432) 789-1180     with a copy
to: O’NEILL LAW GROUP PLLC   Attention: Christian I. Cu   435 Martin Street,
Suite 1010   Blaine, Washington 98230       Fax: (360) 332-2291     HOLDER: At
the address set forth above.


12. Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

DORAL ENERGY CORP. by its authorized signatory:

[DO NOT SIGN – SAMPLE ONLY]       Willard Everett Gray, III   Chief Executive
Officer  


--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

TO: DORAL ENERGY CORP.   A Nevada Corporation (the “Corporation”)


Dear Sirs:  

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for ___________________________ shares (the “Shares”) of the
common stock of Doral Energy Corp. referred to in the Common Stock Purchase
Warrant Certificate «Warrant_Cert_No» surrendered herewith according to the
terms and conditions thereof and herewith makes payment by cash, certified check
or bank draft of the purchase price in full for the Shares in accordance with
the Warrant.

  Please issue a certificate for the shares being purchased as follows in the
name of the Subscriber:


NAME:       (Please Print)     ADDRESS:          

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

    (b)

The Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

    (c)

The Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;

    (d)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

    (e)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;

    (f)

The Shares were offered to the Subscriber in direct communication between the
Subscriber and the Corporation and not through any advertisement of any kind;


--------------------------------------------------------------------------------


(g)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

      (h)

This subscription form will also confirm the Subscriber’s agreement as follows:

      (i)

the Shares have not been registered under the Securities Act or applicable state
“Blue Sky” laws and, therefore, the Shares may not be resold, transferred or
hypothecated without the registration of the Shares, or an opinion of counsel
satisfactory to the Corporation to the effect that such registration is not
necessary.

      (ii)

Only the Corporation can take action to register the Shares under the Securities
Act or applicable state securities law or to comply with the requirements for an
exemption under the Securities Act or applicable state securities law.

      (iii)

The certificates representing the Shares will be endorsed with a legend
substantially as follows:

     

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

      (iv)

The Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the Securities Act.

Please deliver a share certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this ______ day of _______________________, _______ .

Signature of Subscriber:           Name of Subscriber:           Address of
Subscriber:          


--------------------------------------------------------------------------------